Warren E. Burger: We'll hear argument next in number 72-1355, United States against Matlock. Mr. Wallace you may proceed when you're ready.
Lawrence G. Wallace: Mr. Chief Justice and may it please the Court. This case arises on a motion to suppress in connection with respondents as yet untried inditement for bank robbery. Respondent was arrested by local police officers at about 9:30 a.m. in the yard of a farmhouse rented by Mr. and Mrs. Walter Marshall. Immediately after his arrest, three officers went to the door of the Marshall house and were admitted by the Marshall's 21-year-old daughter, Mrs. Gayle Graff who had her three-year-old son with her and apparently, they were the only ones in the house at that time. The officers had no search warrant. They told her that they were looking for money and a gun and asked if they could come in and make a search. She consented and in response to their questions, told the officers that she and the respondent jointly occupied an upstairs bedroom in which they slept in the same bed. She specifically gave them permission to search that room. They found that it contained a double bed with two pillows on it which gave the appearance of having been slept in and there was men's and women's clothing in the closet. There was also a four drawer bureau, two drawers of which contained men's clothing and two drawers of which contained women's clothing including underclothing. And Mrs. Graff told the officers that the respondent has the two bottom drawers and at the top two drawers were hers. In the closet, the officers found a diaper bag half filled with a large amount of cash, several thousand dollars. The Government's petition in this Court contest only the suppression by the courts below of this cash found in the closet. No issue is raised in this Court with respect to two later searches or the suppression of some of the items found during those searches. The District Court--now I have recounted only the facts known to the officers at the time they conducted the search. The District Court--
Warren E. Burger: Excuse me, Mr. Wallace.
Lawrence G. Wallace: Yes.
Warren E. Burger: It was at a later point in the day not at the time of the consent that this lady said that she was the common law wife of the respondent.
Lawrence G. Wallace: She did not make that remark later in the day at the police headquarters. The District Court held and the facts that I have recounted that prior to the search of the issue, it reasonably appeared to the searching officers that Mrs. Graff had the right to consent to the search or in other words, it was reasonable for the officers to rely on her consent in making the search but the Court held that this satisfied only one part of a two-pronged test that the Government must meet in this situation. It held that the Government must also prove that she actually have the right to consent to the search and it further held that excluding all hearsay, testimony which was introduced to show the actual right. The Government had failed to meet its burden on the second prong of the test. The Court of Appeals affirmed in all respects although there was a difference between the two courts in the formulation of the burden of proof on the Government to which I shall allude later. Our principal contention in this Court is that the two-pronged test applied by the courts below is erroneous. In conducting an investigation, we contend police officers must act on the basis of the facts as they appear at the time of the investigation. What the Fourth Amendment requires is that their action be reasonable at the time it is undertaken. Just as an entry made without probable cause cannot be validated by what the search later turns up, so the reverse is also true. A subsequent discovery that the police were misled by deceptive appearances does not invalidate the search if it was reasonable for them to rely on those appearances in undertaking the search. That was the holding of this Court in Hill against California in 401 U.S. 797 in which the police conducted a search incident to the arrest of a man, they reasonably but mistakenly believed to be the defendant. And in that case, the Court emphasized that sufficient probability, not certainty is the touchstone of reasonableness under the Fourth Amendment and said that the arrest in that case was again "a reasonable response to the situation facing them, the police officers at that time". Similarly here, the courts below correctly found, finding that it is not a challenge in this Court that the officers responded reasonably to the situation they found. Since their glass was at total absence of official misconduct, there was, we contend no Fourth Amendment violation.
William H. Rehnquist: I gather Mr. Wallace, what bother Judge Doyle and Judge Morgan and the Court of Appeals was an example, a both side of the possibility that you could have a valid consent under your theory given by a complete imposter. Does your theory have someway of dealing with that? Do you accept that as the logical conclusion of your line of argument?
Lawrence G. Wallace: Well, that is not with the situation we have here. We think that Hill against California says a great deal about that hypothetical situation but I think that the answer has to be that what inquiries are reasonable on the part of the police officers depends on the situation. Here, there was no reason for them to doubt and that she was rightfully in the house. It was 9:30 in the morning, she answered the door with her little child with her and she had previously come out of the door to find out what was going on with respect to the arrest of the respondent whom she referred to as Bill. There was every indication that they resided in the house. So, I don't think the Court need deal with the situation of an imposter until that case arises. So, one might surmise that an imposter for example, a burglar would be reluctant to consent to a search because of the problem that he might then be arrested if something were found by the officers and it would then be found out that he was not rightfully there.
Warren E. Burger: Well, let's take an extreme situation Mr. Wallace. Let's assumed that the meter readers on the porch or up in the yard and they asked him if they may enter and the door is open and he said "be my guest", the usual vernacular and they go in, would you say that that's covered by your rule too?
Lawrence G. Wallace: If it had reasonably appeared to the police officers, reasonably appeared to them that he had the authority to consent to the search that he was consenting to.
Warren E. Burger: Do you need to go that far for this case?
Lawrence G. Wallace: Well, we don't need to because as I say, the facts here were such that it was readily apparent that she was residing in the house. I think that the general principle really is the same. I don't see that the Fourth Amendment has any meaning except that the police in conducting their investigations have to act reasonably in the context of the situation as it appears to them. Not just, as it appear to them in good faith, but as it reasonably appears to them.
Warren E. Burger: Well, among other things, is this might be relevant then on the hypothetical case I gave you. It might be relevant to find out whether they ask the man, "Do you live here?" And if he--they had asked him that question and he said, "Yes, I do", you might have one result. And if they didn't ask him that question, you might conceivably have another result.
Lawrence G. Wallace: I think differences in the circumstances would indicate that it would be reasonable for them to ask additional questions in some situations. In this case, although they did not ask her where she slept, she volunteered that information to them before they undertook the search and there was no need for them to ask.
Warren E. Burger: She is in the house, at the kitchen sink washing the dishes. You think they might not have to ask her very much after the objective evidence that she was lawfully there and perhaps live there.
Lawrence G. Wallace: Yes, there might be some question that she might be a domestic employee. In this case, it was apparent from her conduct that she was not addressing the respondent as if she were a domestic employee. Besides which she identified the room where the two of them slept as being her room and stated that her clothing was there. And I think the courts below correctly held that it was reasonable for the police officers to act on that information.
Byron R. White: Did the officers at that time know that she was a Marshall daughter, and that the Marshalls owned the house?
Lawrence G. Wallace: There -- the Marshalls rented the house Mr. Justice. The record is not clear on what they knew. This was a rural area where a lot of the people knew one another. The record is not clear on that. It does indicate that one of the officers had observed her living there prior to the day of the search. But it does not indicate whether he knew that she was a daughter of the Marshalls. This later became apparent. Now, since there was no finding of official misconduct of any kind, it is difficult to see what function and exclusionary rule would perform in a situation on this sort, which I think means primarily that there is no reason to hold that there was a Fourth Amendment violation since the officers conducted a reasonable search. But we contend also that it means even if the Court should hold that there was something technically wrong with the search under the Fourth Amendment that the exclusionary rule should not be applied to these factual circumstances since the officers acted in a responsible, reasonable way and presumably would act in the same way if the facts were to arise again. Now, the courts below seemed to believe that consent searches should be treated differently with respect to what this Court has held that the conduct of the officers and the circumstances as they find it should be the touchstone. They formulated the situation of a consent search as really involving an agency question or a question of the authority of one person to wave the constitutional the rights of someone else. We don't believe that this is the accurate formulation of what's involved here and indeed, two recent opinions of this Court have indicated that the question is not a question of waiver. I'm referring to the opinion Shneckloth against Bustamonte and also the opinion in Coolidge against New Hampshire. Instead, it is really a question of the joint occupant's own right to authorize a search of the premises where she lives as indicated in the Court's holding in Frazier against Cupp with respect to a jointly used duffel bag which one of the users gave the police permission to search.
Harry A. Blackmun: What about the four drawer cabinet where two belongs in one and two belonged to the other. Did she give consent to the other two?
Lawrence G. Wallace: Well we have raised now issue with respect to anything that sound in the bureau, You Honor, because we did not--
Harry A. Blackmun: I know that, so you don't have any problem with that.
Lawrence G. Wallace: That's -- that was why we raise no issue with respect towards to keep the case from having those additional complications. The only thing contested here is what was found in the closet which they both used. So, our principle--
Harry A. Blackmun: Did they both used that bag?
Lawrence G. Wallace: There was no showing about it one way or the other.
Harry A. Blackmun: So, that didn't quite a joint use of the duffle bag. Not quite?
Lawrence G. Wallace: There is that difference but there was joint use of the closet and the bag was hanging in the closet. There was no indication that it wasn't used by either or both of them and the bag contained nothing but the cash. It was half filled with cash.
Harry A. Blackmun: Then what did you do with it because she did steal it?
Lawrence G. Wallace: Well, there's been no trial yet about who stole anything. Now, that is our principal contention and if the Court agrees with that contention, that is the only issue it need to side. Should the Court disagree with that contention, we raise two additional issues with respect to the proof of actual authority that was required in this case. One issue is that under this Court's recent decision in Lego against Twomey. It's clear that if the Government is held to have to prove actual authority, the standard of proof, the burden of proof on the Government is to prove that via preponderance of the evidence. Yet, the Court of Appeals, not the District Court but the Court of Appeals reviewed this case on the basis of what we believe to be a substantially heavier burden of proof namely, whether the Government proved "to a reasonable certainty" by the great weight of the credible evidence that Mrs. Graff had actual authority to consent to the search.
William H. Rehnquist: What standard did the District Court uses?
Lawrence G. Wallace: That District Court used a standard which is essentially the same as preponderance of the evidence whether they have improve to a reasonable certainty by the greater weight of the evidence--of the credible evidence that she had actual authority.
William H. Rehnquist: What's the effect of the Court of Appeals than using a stricter standard perhaps than we would approve other than the District Court used?
Lawrence G. Wallace: Well, we believe the effect is, that we didn't get the review we were entitled to by the Court of Appeals in reviewing whether we met our burden of proof because they held us to a stricter burden of proof than what's appropriate against our contention that they should not hold this at that burden of proof. Unfortunately, the Government's brief said that that was the burden which the District Court that held us to. That was an error in the Governments brief. But that brief did not leave the Court of Appeals into the error they made because, we said that that was the erroneous standard and the Court of Appeals said, "No, we adapt that as the correct standard." [Laughter]
William H. Rehnquist: You haven't mentioned that they never would have been adapted by any day--
Lawrence G. Wallace: Well, that was unfortunate but we were not contending for that standard and I don't think if there's any basis for holding the Government to that standard of reviewing the Court of Appeals. That as I say, that issue need not be reached if the Court agrees with our principal contention. There is an additional issue that--
Lewis F. Powell, Jr.: I gather Mr. Wallace. You were relying heavily on Hill, don't you for your basic contention.
Lawrence G. Wallace: Yes. The Hill case, we believe is virtually controlling here and I mentioned the language that seems most closely in point as well as the similarity in the facts.
Lewis F. Powell, Jr.: The issue of the validity in the consent as such was not involved.
Lawrence G. Wallace: It was not a consent search but the Court recently said in Schneckloth against Bustamonte that consent searches are to be encouraged such as the Court has repeatedly said in a number of recent opinions that the cooperation of third parties with the police is not to be discouraged and Miranda against Arizona is one and a passage quoted in Schneckloth's and Coolidge is another opinion that has made that point and it is to remembered that all of this arises in context in which any mistake that is made even on the part of the police, a reasonable good faith mistake or in the determinations made at the hearing are not going to cause a risk of the conviction of an innocent person or any impediment of the truth finding process. At worst, they will lead to the introduction of additional evidence to be considered for his inherent value. The part for any errors that occurred during the course of the prior proceedings and it's likely that this will lead to a more accurate determination of the truth, probably than cause any impediment to the determination of the truth at the trial. So, for that reason, as well, we have raised an additional issue in the case, should the Court disagree with principal contention, otherwise it doesn't arise. And that is that hearsay testimony should be received at a suppression hearing. In this case, the District Court refused to consider any of the very considerable and we think inherently reliable hearsay testimony that was authored by the Government to show that indeed Mrs. Graff was living in the bedroom and did have the authority there for the consent to a search of that room and of the closet which she was using.
Potter Stewart: Where in the room was the money found?
Lawrence G. Wallace: It was found in the closet of the bedroom in a duffle bag hanging in the closet. Not on a duffle bag but a diaper bag and the closet have men's and women's clothing in it and it was the bedroom that they jointly occupied. And we've raised this additional issue which the Court has recently addressed in the proposed federal rules of evidence in the provision that we quote on page 28 of our brief and it's a position that is widely supported by the leading scholars in the law of evidence as we explain in this portion of our brief.
Speaker: How can you say that--do you treat the diaper bag here as we did the duffle bag in the --
Lawrence G. Wallace: Well, the evidence is not specific about the diaper bag itself in this case. The evidence is that she consented to a search of the room including the closet and they found the diaper bag in the closet to contain the money. There was nothing in the record about discussion of the diaper bag itself.
Potter Stewart: But in terms of--if she had authority to consent or it must be deemed to have authority consent with the search of the room, certainly, he would say, she had authority to consent the search of the bag.
Lawrence G. Wallace: Well, that's our position, a bag hanging in the closet that she uses within the clear view of her occupancy.
William J. Brennan, Jr.: If it was a sealed envelope addressed to him were on the metal piece.
Lawrence G. Wallace: That was now what you say --
William J. Brennan, Jr.: That's something else --
Lawrence G. Wallace: That's something else.
William J. Brennan, Jr.: Or a locked briefcase or a suitcase that was here.
Lawrence G. Wallace: Then there would be--
William J. Brennan, Jr.: Now, how about this bag is something you would say that is reasonable to assume there was joint occupancy of that also.
Lawrence G. Wallace: That is right. That her occupancy of the room and the closet gave her the authority to open the bag since it was right there hanging in her closet. That--
Speaker: Your closet?
Lawrence G. Wallace: Well, it is the closet that she jointly uses. It was as much her closet as it was the duffle bag of the man who gave the consent in Frazier against Cupp, Mr. Justice.
Speaker: What would you say, nothing at all?
Lawrence G. Wallace: Well, that was the situation there.
Speaker: Well, didn't you say nicest things, Mr. Wallace.
Lawrence G. Wallace: Well, there is no proof on that, one way of the other about any uses of that that bag has been put through in the past. So, my point that is, that she was using it for her child, otherwise why do they have a diaper bag? Well, that was its current use but the reasonable inference is that the lady with the three-year-old boy was the one who would be using the diaper bag.
Potter Stewart: Where were the owners of the house at the time of the search? The owners--
Lawrence G. Wallace: There is nothing in the record. Oh, the owner of the --
Potter Stewart: The owners were here parents, is that right?
Lawrence G. Wallace: No, they rented the house Mr. Justice, the owners were settling --
Potter Stewart: Well, where were the leases?
Lawrence G. Wallace: There is nothing in the record at all about her father. Her mother was at work and came and was--came home later in the afternoon and there was no indication that anyone else was in the house at that time.
Potter Stewart: Except for the woman and the baby?
Lawrence G. Wallace: That is correct. I think I'll reserve the balance of my time for rebuttal.
Warren E. Burger: Mr. Eisenberg.
Donald S. Eisenberg: Mr. Chief Justice and may it please the Court. I have somewhat of an advantage over Mr. Wallace and that I was at all of the proceedings including in the Court of Appeals, and I might just say for openers that when Mr. Matlock or somebody because we don't know who yet that legibly robbed the Bank of Wyocena, they did get all of their money. I think the Government is wrong in many respects and I must start by saying that we do have in this case a test of Judge Doyle, namely, it's a two-pronged test--a test of apparent authority as well as the magic words that the Court of Appeals used and that Judge Doyle used, namely actual authority to search. Now, the Government leaves out a couple of very, very important things. And the first question, and that question was asked in the Court of Appeals, why no search warrant? That's the most important thing that I can think of. That goes to the heart of the Fourth Amendment. The officers admitted they were in no danger. All of the testimony from every officer I specifically asked, were you in danger of your life? No. Where was the defendant at this time? He was handcuffed in the car, in front of the property. Now, the facts in regard of that, I believe are important. The defendant was arrested outside of the house. He either went out to walk the dogs but anyway, he was outside when the Columbia County Sheriff's Department came upon him. They put him in the car. They admitted at that time that they had no knowledge that any fruits of any alleged crime were in the house. They never asked the defendant his permission to search the house. They never asked him if he was a tenant in the house. They never asked him whether or not he paid rent. All they did was put him in the car and knocked on the door. Now, there's a conflict in testimony as to whether or not they did in fact knocked on the door or whether or not they in affect burst in. The Court, both the lower court and the Court of Appeals did find that Gayle Graff, the paramour, the mistress or whatever you want to call her, in fact, gave consent to the police officers coming in.
Warren E. Burger: She thought she was the wife of the defendant, didn't she?
Donald S. Eisenberg: Well, it is hard to tell what she knows. She knew she wasn't the wife.
Warren E. Burger: She said she was.
Donald S. Eisenberg: Not then, Your Honor.
Warren E. Burger: I am speaking of --
Donald S. Eisenberg: Some other time.
Warren E. Burger: She did say that she was his wife.
Donald S. Eisenberg: She said, she was his common law wife.
Warren E. Burger: Well, that is wife.
Donald S. Eisenberg: Not in Wisconsin Your Honor. At some Southern Jurisdictions and other jurisdictions, it might well be.
Warren E. Burger: Including the neighboring State of Minnesota.
Donald S. Eisenberg: You know that better than I do, Your Honor. I do not know.
Potter Stewart: How recently had the bank robbery occurred?
Donald S. Eisenberg: Earlier that day.
Potter Stewart: Earlier that same day.
Donald S. Eisenberg: Yes sir.
Potter Stewart: This was the morning, does it --
Donald S. Eisenberg: This was the morning, yes.
Warren E. Burger: We'll resume that in the morning.
Donald S. Eisenberg: Thank you, Your Honor.